                 Case 7:21-cv-00291-VB Document 8 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
ASAF BEN OZ and DIRECT DIAMOND                                :
NETWORK, INC.,                                                :
                           Plaintiffs,                        :
                                                              :     ORDER
v.                                                            :
                                                              :     21 CV 291 (VB)
RICHARD RUTTA, JESSE RUTTA, and DGA :
VAULT CORP.,                                                  :
                           Defendants.                        :
--------------------------------------------------------------x
        Under Rule 18 of the SDNY Rules for the Division of Business Among District Judges, a
civil case must be designated for assignment to the White Plains courthouse if:

            i.     The claim arose in whole or in major part in the Counties of Dutchess, Orange,
                   Putnam, Rockland, Sullivan, or Westchester (the “Northern Counties”) and at
                   least one of the parties resides in the Northern Counties; or

           ii.     The claim arose in whole or in major part in the Northern Counties and none of
                   the parties resides in this District.

        A civil case may also be designated for assignment to White Plains if:

          iii.     The claim arose outside this district and at least some of the parties reside in the
                   Northern Counties; or

          iv.      At least half of the parties reside in the Northern Counties.

       Here, plaintiffs allege no facts indicating this claim arose in whole or in major part in the
Northern Counties, or that any party resides in the Northern Counties. Therefore, it does not
appear this case was properly designated to White Plains.

         Moreover, although on January 14, 2021, the clerk instructed plaintiffs to electronically
file a civil case cover sheet, plaintiffs have not done so.




                                                         1
            Case 7:21-cv-00291-VB Document 8 Filed 01/19/21 Page 2 of 2




       Accordingly, by January 26, 2021, plaintiffs shall:

       1.      submit a letter explaining in detail why the case is properly designated for
assignment to the White Plains courthouse under Rule 18 or acknowledging that it should be
reassigned to the Manhattan courthouse; and

       2.     electronically file the civil case cover sheet.

Dated: January 19, 2021
       White Plains, NY
                                              SO ORDERED:



                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge




                                                 2
